In an *413action to recover damages for personal injuries, etc., the plaintiff Constance Fish appeals from a judgment of the Supreme Court, Kings County (Schneier, J.), dated October 23, 2006, which, upon the granting of the defendants’ application in limine to preclude her engineering expert from testifying and to dismiss the complaint, is in favor of the defendants and against her dismissing the complaint.
Ordered that the appeal is dismissed, with costs.
The appellant has failed to provide an adequate record for the Court to review. Accordingly, we dismiss the appeal (see CPLR 5526; 22 NYCRR 670.10-b [b]). Rivera, J.P., Ritter, Lifson and Carni, JJ., concur.